UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7059


MICHAEL JACKSON-EL,

                    Petitioner - Appellant,

             v.

RICHARD DOVEY, Warden; BRIAN E. FROSH, The Attorney General of the State
of Maryland,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-03899-RDB)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Remanded by unpublished per curiam opinion.


Michael Jackson-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Jackson-El, a Maryland inmate, seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 petition. An inmate’s notice of appeal is considered filed

as of the date it was delivered to prison officials for mailing to the court. Fed. R. App. P.

4(c)(1)(A); Houston v. Lack, 487 U.S. 266, 276 (1988). Here, the record does not reveal

conclusively when Jackson-El gave the notice of appeal to prison officials for mailing. The

date on the notice of appeal indicates that Jackson-El handed his notice of appeal to prison

officials for mailing within the appeal period, but a date stamp on the envelope that

contained the notice of appeal indicates that prison officials received the notice shortly

after expiration of the appeal period. We therefore remand the case for the limited purpose

of allowing the district court to determine the date on which Jackson-El filed the notice of

appeal under Rule 4(c)(1) and Houston. The record, as supplemented, will then be returned

to this court for further consideration.

                                                                              REMANDED




                                             2